Citation Nr: 1538858	
Decision Date: 09/11/15    Archive Date: 09/24/15

DOCKET NO.  12-17 802	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Whether new and material evidence has been received sufficient to reopen a claim for service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Roya Bahrami, Associate Counsel



INTRODUCTION

The Veteran had active service from February 1953 to January 1955.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action on his part is required.


REMAND

On the Veteran's July 2012 VA Form 9 (substantive appeal), he indicated that he wanted a BVA videoconference hearing.  The hearing was scheduled for July 29, 2015.  A July 28, 2015 report of contact with the Veteran's spouse demonstrates that the Veteran had been unsuccessful in securing a local representative from Disabled American Veterans to assist with his hearing despite numerous phone calls, and requested that the RO reschedule the hearing in light of the same.  A hearing was never rescheduled and there is no indication he has withdrawn his hearing request.

Pursuant to 38 C.F.R. § 20.700, a hearing on appeal will be granted to an appellant who requests a hearing and is willing to appear in person.  See also 38 U.S.C.A. § 7107 (pertaining specifically to hearings before the Board).  As the RO schedules Board video-conference hearings, a remand of this matter is warranted to schedule the desired hearing in accordance with the Veteran's request.


Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

Schedule a BVA videoconference hearing at the earliest opportunity in accordance with the Veteran's request on his July 2012 substantive appeal.  Appropriately notify the Veteran and his representative of the date, time and location of this hearing.  Put a copy of this notification letter in the claims file.  If the Veteran no longer wants this hearing, or fails to report for it on the date scheduled, then also document this in his claims file. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).


